Citation Nr: 0840304	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  00-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of Title 38, United 
States Code, Section 1318. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1949 to November 
1952 and from November 1953 to February 1961.  He died on 
August [redacted], 1988.  The appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appellant and her daughter testified in support of these 
claims at a hearing held before a Decision Review Officer at 
the RO in June 2000.  The Board remanded these claims to the 
RO for additional action in June 2001.  

For the reasons that follow, the Board again REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


REMAND

The appellant claims that she is entitled to DIC benefits 
under either 38 U.S.C. 
§1310 or 38 U.S.C. §1318 based on her status as a surviving 
spouse of a veteran.  According to written statements she 
submitted during the course of this appeal and her hearing 
testimony, presented in June 2000, her spouse, the veteran, 
died from cancer that developed in service secondary to 
radiation exposure while serving in Japan after World War II, 
when it was bombed.  Allegedly, physicians told her that the 
larynx cancer that caused the veteran's death in 1988 had 
been present for 20 to 30 years.  She asserts that, in 1957, 
the veteran underwent a week of testing for kidney problems, 
during which physicians found no problems.  Allegedly, one 
physician then said that he wanted to test the veteran for 
cancer, but the veteran refused.  The appellant further 
asserts that, from 1960 to the date of his death, the veteran 
was a very sick man.  Additional action is necessary before 
the Board decides the claims on appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duties to notify and assist.  Therefore, any decision to 
proceed in adjudicating the appellant's claims would 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
opinion is needed.  As previously indicated, according to the 
appellant, a physician told her that the veteran's cancer 
laid dormant for 20 or 30 years, which means it might have 
been present, but undiscovered during active service.  
According to the veteran's service medical records, in 
service, the veteran received treatment for sore throats and 
hoarseness, the same symptoms with which he presented in 
1987, when a physician first discovered his cancer.  
Moreover, during service, the veteran reported or medical 
professionals noted other unexplained abnormalities, 
including blood in the veteran's urine and degeneration of 
the acoustic nerve and consequent hearing loss (etiology 
unknown).  Given these facts, a medical professional must 
address whether the veteran's larynx cancer, which caused his 
death, is related to his active service, including the 
aforementioned findings. 

In addition, in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004), the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
her claims during the course of this appeal.  However, such 
notice does not satisfy the requirements noted in 
Dingess/Hartman.  This procedural defect must therefore be 
cured on remand by providing the appellant more comprehensive 
VCAA notice, which complies with the aforementioned case 
precedent.  

The Board REMANDS this case for the following action:

1.  Provide the appellant VCAA notice 
pertaining to her claims, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.  

2.  Transfer the claims file to a VA 
physician for a medical opinion in 
support of the appellant's claims.  Ask 
him to review all pertinent documents 
therein and confirm in his written report 
that he conducted such a review.  Ask him 
to then do the following:

a) offer an opinion as to whether 
cancer of the larynx, which caused 
the veteran's death, was at least as 
likely as not related to his active 
service, 


during which he received treatment 
for, or was noted to have, sore 
throats, hoarseness, blood in his 
urine and degeneration of the 
acoustic nerve; and

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Readjudicate the appellant's claims 
based on all of the evidence of record.  
If either benefit sought on appeal is not 
granted to the appellant's satisfaction, 
provide the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




